DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1-8 in the reply filed on 02/24/2021 is acknowledged.
Non-elected Claims 9-20 have been cancelled.
Claims 21-32 have been added.
Claims 1-8 and 21-32 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al (“Son” hereinafter, U.S. Publication No. 2018/0285628 A1) in view of Lee et al (“Lee” hereinafter, U.S. Publication No. 2018/0276465 A1).
As per claim 1, Son teaches a method, comprising: obtaining at least one image of a user using a camera (camera, paragraph [0014]) located on a device (paragraph [0003], mobile authentication for device 1000 in figure 10A), the device comprising a computer processor and a memory (figure 10A): accessing an amount of occlusion of a face of the user in the at least one image (paragraph [0071], determining a state score of the verification image based on a degree of facial occlusion); operating a full face authentication process on the least one image to determine that the user is an authorized user of the device in response to the assessed amount of occlusion of the face in the at least one image being determined to be equal to or below an occlusion threshold (figure 2, operation 215, paragraph [0082], perform full face authentication based on registered full face template images, figure 7); authorizing the user to perform at least one operation on the device that requires authentication in response to determining that the user is authorized user of the device (paragraph [0077], mobile payment may be performed after user authentication). Son does not explicitly teach “the user is illuminated with infrared illumination by an illuminator located on the device” and “operating a partial face authentication process on the at least one image to determine that the user is authorized user of the device in response to the assessed amount of occlusion of the face in the at least one image being determined to be 
Son and Lee are combinable because they are from the same field of endeavor, ie. user facial authentication.
At the time of the invention, one would have been obvious to modify Son in light of Lee’s teaching to apply IR illumination during verification image capturing and employ iris-only authentication on the verification image n or m, which has a higher degree of occlusion, such as image F31 as shown in figure 9, instead of discarding the verification image. 
One would be motivated to do so because it allows Son’s system to be more efficient in a user authorization process.
As per claim 2, the combination of Son and Lee teaches wherein the at least one image is obtained when the user is illuminated with flood infrared illumination by the illuminator located on the device (see figures 1 and 2 in figure Lee, paragraph [0041]).

As per claim 8, the combination of Son and Lee teaches cropping the at least one image for the partial face authentication process, wherein the cropped portion of the at least one image includes a periocular region of the face in the at least one image (see figure 5, numeral 503 in Lee for cropped portion of the image, which includes a periocular region of the face). 
As per claim 31, see explanation in claim 1, the examiner notes both Son and Lee’s systems are computer-like systems, which inherently include a non-transitory computer-readable medium.
As per claim 32, the combination of Son and Lee teaches wherein operating the partial face authentication process includes: cropping the at least one image to form a cropped portion that includes a periocular region of the face in the at least one image (see figure 5, numeral 503 in Lee for cropped portion of the image, which includes a periocular region of the face); and comparing the cropped portion of the at least one image to one or more partial face templates to determine whether the user is the authorized user of the device, wherein the partial face templates are generated from portions of enrollment images of the authorized user on the device cropped to include the periocular region of the face in the enrollment images (Lee: paragraph [0115], the extracted iris template in input image is compared with pre-stored iris image for comparison for user authentication). 

Claims 3, 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Son and Lee and further in view of Feng et al (“Feng” hereinafter, U.S. Publication No. 2015/0110349 A1).

Feng and Son are combinable because they are from the same field of endeavor, ie. facial feature tracking. 
At the time of the invention, it would have been obvious to modify Son in light of Feng’s teaching to determine the degree of occlusion based on the occlusion probability.
One would be motivated to do so because it would provide a more accurate determination of the degree of the occlusion during facial feature tracking during face verification.
As per claim 6, Son teaches detecting features points of mouth and nose as shown in figure 5 and the mouth and nose are covered with a mask as shown in figure 9 for occlusion. However, Son does not explicitly teach the amount of occlusion of a nose and a mouth. Feng teaches the occlusion probability for the mouth and nose as shown in figure 5C, numerals 570 and 580.
	As per claim 21, Son teaches assessing the at least one image to determine whether a face is present in the at least one image; in response to determining the face is present in the at least .

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Son and Lee and further in view of Zhao et al (“Zhao” hereinafter, U.S. Publication No. 2019/0073522 A1).
As per claim 4, Son teaches estimating facial landmarks and extracting correspondence feature points as shown in figure 5, and determine a degree of occlusion based on the feature points. However, Son does not explicitly teach “wherein assessing the amount of occlusion of the face comprises operating a regressor on the face in the at least one image”.
Zhao teaches acquiring facial feature points using first, second and third pre-generated models, which are regression based algorithms (paragraphs [0062], [0064], [0068] & [0073] and figure 5).

At the time of the invention, one would have been obvious to modify Son in light of Zhao’s teaching to adapt a regressor for extracting facial feature points for determining the degree of occlusion.
One would be motivated to do so because the regression algorithm would provide a more accurate extraction of the facial feature points (paragraph [0009]).
As per claim 5, Zhao teaches the regression models are trained with a plurality of sample images to detect feature points in case the face has an occlusion (paragraph [0047]), and the Son teaches computing a degree of occlusion based on the detected feature points, and determines state score of the verification image based on the degree of occlusion.

Allowable Subject Matter
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25-30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM Y LU/Primary Examiner, Art Unit 2667